Citation Nr: 0933064	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  99-05 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The Veteran had active military service from September 1972 
to April 1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that in pertinent part determined that no new and 
material evidence had been received to reopen a claim of 
service connection for a left shoulder fracture.

In a decision issued in April 2001, the Board determined that 
new and material evidence sufficient to reopen a claim for 
service connection for a left shoulder disability had not 
been submitted.  In a March 13, 2003-dated order, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
the Board decision and remanded it to the Board.  In October 
2003, the Board remanded the case to VA's Appeals Management 
Center for additional notice and development.  In July 2008, 
the Board found sufficient new and material evidence to 
reopen the claim and then remanded the underlying service 
connection issue for an examination and medical opinion.  

Service connection for PTSD or other acquired nervous 
disorder is addressed in a separate decision under docket 
number 02-19 144.


FINDINGS OF FACT

1.  The Veteran is not a combat veteran.

2.  The service treatment records (STRs) are incomplete and 
cannot be located.  

3.  There is current medical evidence of residuals of a left 
shoulder injury diagnosed as chronic un-united fracture of 
the distal aspect of the left clavicle as being linked to 
active service. 

CONCLUSION OF LAW

Chronic un-united fracture of the distal aspect of the left 
clavicle was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), VA 
has a duty to notify and assist the claimant in the 
development of the claim.  In this case, the Board is 
granting the benefit sought on appeal.  Accordingly, the duty 
to notify and the duty to assist need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
Veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
Veterans under 38 U.S.C.A. § 1154(b), but, because the 
Veteran was not in combat, he will not be afforded this 
consideration.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), a 
case wherein the Veteran's STRs were missing, the Court held 
that a Veteran was competent to report about factual matters 
of which he had "first-hand" knowledge, which the Court 
specifically indicated, in that case, included experiencing 
pain in his right hip and thigh during service, reporting to 
sick call, and undergoing physical therapy.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr, 21 Vet. App. at 310.  Although the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, it cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006).   

The STRs reflect that at the time of his enlistment 
examination, the Veteran reported a prior condition of the 
left shoulder or elbow.  The examiner found the upper 
extremities and the musculoskeletal system to be normal, 
however.  Thus, the left shoulder must be presumed sound at 
entry.  The STRs do not mention any in-service complaint or 
treatment for the left shoulder.

The claims files contain a separation examination report 
dated in March 1975, but there is no medical history 
questionnaire to accompany this examination report.  
Moreover, the March 1975 examination report itself is 
incomplete.  The clinical evaluation of the upper extremities 
and the musculoskeletal system portion of the examination 
form are blank.  Thus, the condition of the left shoulder in 
March 1975 remains undocumented.  Moreover, as mentioned, 
because there is no medical history questionnaire to 
accompany the separation examination report, any complaint 
the Veteran might have made has been lost. 

The veteran underwent a physical examination in June 1975 for 
the Naval Reserves. A June 1975 report of medical history 
reflects that the veteran checked "no" to a left shoulder or 
left elbow condition.  The clinical evaluation portion of the 
examination report, including upper extremities and the 
musculoskeletal system, was left blank.  Thus, the condition 
of the left shoulder at that examination is unknown.

The Veteran's initial application for VA benefits was 
received at the RO in April 1979.  On the application form, 
the veteran reported an in-service (1974) left shoulder 
separation.

Along with his VA benefits application, the Veteran submitted 
a private medical report, dated in September 1978, which 
recites that he injured his back post-service on March 23, 
1978, lifting heavy objects.  However, even at that time, he 
noted a previously separated clavicle.

A December 1978 private X-ray shows an obliterated left 
acromioclavicular joint space, reportedly indicating a 
possible prior clavicle fracture.  In December 1978, R. 
Samilson, M.D., wrote that a March 1978 X-ray showed an 
"old" healed fracture of the distal left clavicle and 
further stated, "...it is abundantly obvious that this is an 
old healed fracture of the left clavicle, apparently 
sustained while in service in 1974 or 1975."  The Board must 
note that this opinion is persuasive evidence for service 
connection, should current medical evidence find residuals of 
that injury.  

In an April 1979 letter, S. Raffle, M.D., reported having 
psychiatrically examined the veteran in February 1979.  The 
physician noted relevant past injuries, including a 1971[sic] 
left shoulder separation in the Navy.  The physician noted 
the March 1978 injury caused by a falling sofa and pains in 
the region where the veteran formerly separated the left 
shoulder along with pain at multiple other locations.  

In a similar April 1979 letter, B. S. Ramer, M.D, reported 
having psychiatrically examined the veteran in February 1979.  
The veteran related the prior left shoulder separation in the 
Navy.  A similar conclusion concerning a psycho-physiological 
reaction was reached.  In yet another letter dated in April 
1979, T. Hood, M.D., reported having examined the veteran in 
March 1978 and mentioned that in March 1978 the veteran had 
reported an in-service left shoulder separation.

During a June 1979 VA examination, the veteran reported that 
he separated the left shoulder joint in 1974 in the Navy.  He 
reported that he fell down a hatch.  Then, he "reinjured" his 
left shoulder on March 22, 1978, when he fell from a ladder.  
Then, he reported a third left shoulder injury.  He stated 
that on March 23, 1978, a sofa fell on him injuring his back, 
left shoulder, knees, and ankles.  June 1979 X-rays showed 
previous trauma to the left acromion.  The diagnosis was 
status post left shoulder separation with residual subjective 
symptoms.

In February 1988, the veteran testified before an RO hearing 
officer that he separated his left shoulder aboard the USS 
Hancock (CVA-19) when he fell down a hatch landing on his 
left shoulder.  He testified that that he was treated at 
Oakland Naval Hospital, or possibly Oakland VA hospital.  He 
testified that he has had recurrent dislocations since then.

In a December 1997 letter, the Veteran reported that after 
injuring his shoulder aboard ship, a medical corpsman 
escorted him to Oakland Navy Hospital where X-rays showed a 
dislocation and fracture.  He was to return to the hospital 
for shoulder surgery, but did go due to fear of surgery.  

In a July 2008 remand, the Board requested that a physician 
examine the Veteran and offer a diagnosis or diagnoses for 
the left shoulder.  For each diagnosis, the examiner was 
asked to address its relationship to a claimed active service 
injury.  

In October 2008, a VA physician examined the shoulder and 
listed several current left shoulder findings.  Those 
findings include: (1) "Findings suggestive of a chronic un-
united fracture of the distal aspect of the clavicle as 
described above; (2) Minimal tendinopathy of the distal 
aspect of the supraspinous tendon; (3) Small subcortical 
cysts involving the humeral head; and, (4) small shoulder 
joint effusion.  

In the examination report, the physician offered a 
"Diagnosis or etiology of the problem" and then listed 
"old fx left clavicle; possible mild recent L frozen 
shoulder due to capsulitis."  

With respect to the etiology of the left shoulder disorder, 
the physician re-characterized the question as, "Is present 
shoulder condition related to service-connected event-fx tip 
clavicle?  The physician opined that the present "frozen 
shoulder" condition is not due to the service-connected left 
clavicle tip fracture.    

Resolving any remaining doubt in favor of the Veteran, the 
Board finds that the October 2008 VA medical opinion 
persuasively links the residuals of left clavicle fracture, 
i.e., a chronic un-united fracture of the distal aspect of 
the clavicle, to active service.  The medical opinion 
persuasively dissociates a possible current left frozen 
shoulder, also called capsulitis, from active service.  The 
opinion itself is persuasive because it is based on 
essentially correct facts.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (medical opinion based upon an inaccurate factual 
premise has no probative value). 

While the Veteran has provided lay evidence, he has attempted 
to link all current left shoulder symptoms and active 
service.  VA regards lay statements to be competent evidence 
of descriptions of symptoms of disease, disability, or 
injury, but not the determination of an issue involving a 
question of medical expertise.  38 C.F.R. § 3.159; Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); but see 
Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) 
(lay diagnosis is competent if: (1) lay person is competent 
to identify the medical condition; (2) lay person is 
reporting a contemporaneous medical diagnosis; or (3) lay 
testimony of symptoms at the time supports a later diagnosis 
by a medical professional).  The Veteran's opinion in this 
matter is of little value because the physician has 
determined that only the left clavicle fracture residuals, 
rather than a current frozen shoulder condition, is related 
to active service.   

After considering all the evidence of record, the Board finds 
that the evidence is at least in relative equipoise.  The 
benefit of the doubt doctrine will therefore be applied.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra..  Service 
connection for chronic un-united fracture of the distal 
aspect of the left clavicle must therefore be granted.  


ORDER

Service connection for chronic un-united fracture of the 
distal aspect of the left clavicle is granted.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


